ICON plc South County Business Park Leopardstown, Dublin 18, Ireland November20, 2008 Jim Rosenberg Senior Assistant Chief Accountant Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E. Mail Stop Washington, D.C.20549 VIA OVERNIGHT MAIL AND EDGAR Re: ICON plc − Form 20-F for the Fiscal Year Ended December31, 2007 (File No. 333-08704) Dear Mr. Rosenberg: ICON plc (the “Company”) has received your letter dated September 4, 2008 (the “Comment Letter”) setting forth the comments of the staff of the Securities and Exchange Commission (the “Commission”) relating to the Form 20-F for the fiscal year ended December31, 2007 (File No.333-08704) filed by the Company with the Commission. The Company initially received the Comment Letter via mail this morning (Irish time) on November20, 2008 and will endeavor to respond to the Comment Letter no later than December5, 2008. If you have any questions, please do not hesitate to contact me at (011)-353-1-291-2000. Sincerely, ICON plc By:/s/ Ciaran Murray Ciaran Murray Chief Financial Officer cc: William M. Hartnett William J. Miller
